Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 10/17/2022 has been entered. Claims 1, 7 and 8 are amended, Claims 1-2, 5-9 and 12-13 are pending in this application. Claims 1, 7 and 8 are independent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over JiaoJiao (Research on Traffic Sign Detection and Recognition Based on Saliency and Convolutional Neural Network) Published 2018 in view of FANG J et al. CN 108932534 A, further in view of Schultz; Jennifer et al. US A1

Regarding Claims 1 and 8, JiaoJiao discloses An apparatus for training a traffic sign identification model, comprising:
one or more processors; a memory storing instructions executable by the one or more processors (See JiaoJiao pg. 35 AlexNet pg. 37 neural networks; where one ordinary skill would recognize that AlexNet and neural networks run on processors and memory in a computer system);
wherein the one or more processors are configured to:
obtain an original image containing a traffic sign (See JiaoJiao pg. 67-68, Fig. 4.23 43 training sample sets of traffic signs in GTSRB);
generate a target image based on the original image (See JiaoJiao pg. 67-68, Fig. 4.23 expansion methods on training samples to generate modified training images); and
train the traffic sign identification model based at least on the target image (See JiaoJiao pg. 67-68, new training data; pg. 75-77 AlexNet1 trained with expanded training samples).
JiaoJiao does not explicitly disclose generate a target image based on the original image through a machine learning model, wherein the machine learning model is trained based on a plurality of pairs of sample images, each pair contains an original sample image containing the traffic sign and a modified sample image after modifying the original sample image, the machine learning model comprises an adversary generation network, the adversary generation network comprises a generator and a discriminator; and
the adversary generation network is trained by: 
generating a fake modified image based on an original sample image by a generator; and 
training the adversary generation network by using the plurality of pairs of sample images true samples and using a pair of the original sample image and the fake modified image as fake samples.
Fang teaches obtain an original image containing a traffic sign (See Fang Pg. 1 “Step 1: randomly collect N real pictures with the same content as picture training samples and real picture samples”);
generate a target image based on the original image through a machine learning model (See Fang Pg. 1 “Step 5: Generate N simulation pictures close to the real picture samples”), wherein the machine learning model is trained based on a plurality of pairs of sample images (See Fang Pg. 1 “Step 4: using a deep convolution generation to combat the network to train the input N picture training samples and N real picture samples”), each pair contains an original sample image containing the traffic sign and a modified sample image after modifying the original sample image (See Fang Pg. 1 “Step 3: input the preprocessed N picture training samples and N real picture pictures to a deep convolution generation confrontation network”),
the machine learning model comprises an adversary generation network (See Fang Pg. 2, Step 4: deep convolution generation Step 4.1, the depth volume and the generated confrontation network include a generator G and a discriminator D), the adversary generation network comprises a generator and a discriminator (See Fang Pg. 2, Step 4.1, the depth volume and the generated confrontation network include a generator G and a discriminator D), and 
the adversary generation network is trained by: generating a fake modified image based on an original sample image by a generator (See Fang Pg. 2, Where xi is the input real picture data, and i represents the number of random noises received by the generator Gi; See also Page 1 Step 5 Generate N simulation pictures close to the real picture samples); and 
training the discriminator by using the plurality of pairs of sample images as true samples, so that the discriminator determines that there is a corresponding relation between the original sample image and the modified sample image in each pair (See Fang Pg. 1 “Step 3: input the preprocessed N picture training samples and N real picture pictures to a deep convolution generation confrontation network”, Pg. 1 Step 4, Pg. 2 generating network; Pg. 4 Steps 3-4 training picture data and real picture data to train the discriminator and generator where training data equivalent of modified sample and real data equivalent of true sample).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of JiaoJiao to include the noted teachings of Fang, in order to optimize image generation capabilities (Fang Pg. 1 Summary Invention).
The combination does not teach wherein the fake modified image is close to the modified sample image so as to trick the discriminator; and training the discriminator using a pair of the original sample image and the fake modified image as fake samples so that the discriminator determines that there is no corresponding relation between the original sample image and the fake modified image.
 Schultz teaches generating a fake modified image based on the original sample image by the generator wherein the fake modified image is close to the modified sample image so as to trick the discriminator (See Schultz [0110] “..The generative neural net tries to synthesize fake images that fool the discriminative neural net into thinking that the images are actual laser input files, not fake..” [0130]), 
and training the discriminator using a pair of the original sample image and the fake modified image as fake samples so that the discriminator determines that there is no corresponding relation between the original sample image and the fake modified image (See Schultz [0155]-[0155] discriminator 2220 and 2125 trained with fake samples; [0135] the technique factors in the ability to tell what a real image is and make sure that it can still correctly guess a real image taken from the data while calling a fake a fake)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Schultz, in order to reduces environmental impact, processing time, and processing costs (Schultz [0007])

Regarding Claim 7, the combination teaches the method for identifying a traffic sign as taught for claims 1 and 8 and included here by reference, and further, comprising: 
obtaining an image to be identified (See Jiaojiao Pg. 66. 12630 pictures in GTSRB are selected as test pictures to evaluate the classification ability of convolutional neural network); and 
identifying the image to be identified by a traffic sign identification model (See Jiaojiao Pg. 76 uses the 12630 test pictures of GTSRB to test the recognition accuracy of the two trained AlexNet networks).  

Regarding Claims 2 and 9, the combination teaches wherein the modified sample image paired with the original sample image is obtained by performing at least one of: modifying a shooting angle of the original sample image; modifying a lighting of the original sample image; modifying a shooting distance of the original sample image; modifying a definition of the original sample image; and applying random occlusions to the original sample image (See Fang Pg. 1 “the image generation method of the invention can satisfy the difference in shooting angle and background”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Fang, in order to optimize image generation capabilities (Fang Pg. 1 Summary Invention).

Regarding Claims 5 and 12, the combination teaches wherein the one or more processors are configured to: generate the target image from the original image by the generator (See Fang Pg. 1, “train a generator G to generate realistic samples from random noise or latent variables” “Step 5: Generate N simulation pictures close to the real picture samples” and pg. 5 “the deep convolution generation confrontation network improves the similarity of the image generation compared to the generated confrontation network, and thus can Generate new high-precision target images”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Fang, in order to optimize image generation capabilities (Fang Pg. 1 Summary Invention).

Regarding Claims 6 and 13, the combination teaches wherein the machine learning model represents a mapping relation between the original sample image and the modified sample image, and the one or more processors are configured to generate the target image based on the original image according to the mapping relation (See Fang Pg. 2-3 where network/generator represents mapping relation “generating a network based on deep convolution to generate a network”, “wherein the generator G is an encoder, a converter or a decoder, step 4.1.2, the generator G is constructed using standardized operations”, “the activation function of the input layer of the generator G is a hyperbolic tangent function”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Fang, in order to optimize image generation capabilities (Fang Pg. 1 Summary Invention).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the US++++PTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/             Examiner, Art Unit 2647